        Case 3:21-cv-01015-MCC Document 4 Filed 06/09/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TATIANA SHUMKOVA,                               :     CIV NO. 3:21-CV-1015
                                                :
            Plaintiff,                          :
                                                :
v.                                              :     (Magistrate Judge Carlson)
                                                :
VLADIMIR AND ALEXANDER                          :
KERCHENTSEV,                                    :
                                                :
            Defendants.                         :

                                     ORDER

      AND NOW this 9th day of June 2021, in accordance with the accompanying

memorandum, IT IS ORDERED pursuant to 28 U.S.C. § 1406(a) that this case is

transferred to the United States District Court for the Eastern District of

Pennsylvania for all further proceedings.



                                                S/ Martin C. Carlson
                                                Martin C. Carlson
                                                United States Magistrate Judge




                                            1
